                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 1 of 21



 1   MARK D. LITVACK (SBN 183652)
     mark.litvack@pillsburylaw.com
 2   MICHAEL R. KREINER (SBN 316625)
     michael.kreiner@pillsburylaw.com
 3   PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
 4   Los Angeles, CA 90017-5406
     Telephone:        213.488.7100
 5   Facsimile:        213.629.1033

 6   Attorneys for Plaintiff
     THE BOARD OF TRUSTEES OF THE
 7   LELAND STANFORD JUNIOR UNIVERSITY

 8                                  UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                            SAN JOSE DIVISION
11   THE BOARD OF TRUSTEES OF THE                              Case No. 5:19-cv-2904
     LELAND STANFORD JUNIOR UNIVERSITY,
12                                                             THE BOARD OF TRUSTEES OF THE
                             Plaintiff,                        LELAND STANFORD JUNIOR
13                                                             UNIVERSITY’S COMPLAINT TO
              vs.                                              QUIET TITLE
14
     Zhang Yuzhen, an individual; Fan Miao, an
15   individual; and all persons unknown, claiming
     any legal or equitable right, title, estate, lien, or
16   interest in the property described in the
     complaint adverse to plaintiff’s title, or any cloud
17   upon plaintiff’s title thereto,
18                           Defendants.
19

20

21            Plaintiff The Board of Trustees of the Leland Stanford Junior University (“Stanford” or

22   “Plaintiff”) alleges as follows:

23                                              INTRODUCTION

24            The Hoover Institution Library & Archives at Stanford University hosts one of the most

25   extensive and world-renowned collections on modern Chinese history in the United States. As a

26   result, it was the wish of prominent Chinese historian and politician Li Rui that his collection be

27   given to the Hoover Institution Library & Archives to be preserved and freely available for scholarly

28   research and public review. The collection includes his letters, meeting minutes, work notes, diaries,
                                                         -1-
                                                                                               COMPLAINT
     4833-4882-0887.v5                                                                            Case No:
                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 2 of 21



 1   poetry, and photographs and provides an important record on the history of contemporary China.

 2   The Hoover Institution Library & Archives is committed to collecting, preserving, describing, and
 3   making available the most important historical materials of the twentieth and twenty-first centuries.
 4            1.         Stanford is recognized as one of the world’s leading research and teaching
 5   institutions.
 6            2.         Stanford was founded to promote the public welfare by exercising an influence on
 7   behalf of humanity and civilization.
 8            3.         Founded in 1891, over a century later, Stanford remains dedicated to finding solutions
 9   to the great challenges of the day and to preparing its students for leadership in today’s complex
10   world.
11            4.         The Hoover Institution (“Hoover”) is part of Stanford.
12            5.         Hoover is a public policy research center devoted to advanced study of politics,
13   economics, and political economy—both domestic and foreign—as well as international affairs.
14   With its world-renowned group of scholars and ongoing programs of policy-oriented research,
15   Hoover puts its accumulated knowledge to work as a prominent contributor to the world marketplace
16   of ideas defining a free society.
17            6.         Consistent with this, the mission statement of Hoover states in part “The overall
18   mission of this Institution is, from its records, to recall the voice of experience against the making of
19   war, and by the study of these records and their publication, to recall man's endeavors to make and
20   preserve peace.”
21            7.         The Library & Archives at Hoover, with its vast original documentation on modern
22   history, is a core component of Hoover. Founded in 1919, the Hoover Institution Library & Archives
23   is dedicated to documenting war, revolution, and peace in the twentieth and twenty-first centuries.
24   With nearly one million volumes and more than six thousand archival collections from 171
25   countries, Hoover supports a vibrant community of scholars and a broad public interested in the
26   meaning and role of history.
27            8.         Part of the Hoover Institution Archives is the East Asia Collection, which includes
28   private papers donated or deposited by former national leaders, public servants, military personnel,
                                                     -2-
                                                                                                   COMPLAINT
     4833-4882-0887.v5                                                                                Case No:
                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 3 of 21



 1   and others from China, Hong Kong, Taiwan, Japan, Korea, and other parts of East Asia.

 2            9.         Part of the East Asia Collection is the China Collection. Hoover holds one of the
 3   world’s largest collections outside of China relating to the Communist Party of China (“CPC”)
 4   political movement. Hoover’s many Chinese collections document political, economic, and social
 5   developments during the revolution of 1911, the warlord period, the civil war, and the post-1949
 6   period. Holdings on pre-1949 Republican China, including Nationalist government documents and
 7   CPC materials, are particularly robust.
 8            10.        Hoover is home to hundreds of rare pre-1949 Chinese publications, including the
 9   diaries of Chiang Kai-shek. It is also home to numerous personal papers of U.S. military and
10   political leaders deeply involved in modern China, such as Joseph Stilwell, Albert Wedemeyer,
11   Lauchlin Currie, and Claire Chennault.
12            11.        Given the China Collection’s variety, its complementarities, and its significance, the
13   Hoover Institution Archives has become one of the world's most influential hubs for modern and
14   contemporary Chinese studies.
15            12.        Li Rui was a prominent Chinese political figure and outspoken critic of the leaders of
16   the CPC until his death on February 16, 2019.
17            13.        Born in 1917, Li Rui joined the CPC in 1937. In the mid-1950s, he was appointed as
18   a personal secretary to Mao Zedong, placing him at the center of political activity in China.
19            14.        After becoming an outspoken critic of Mao and of the Great Leap Forward, Li Rui
20   was ousted from the CPC and was imprisoned. In 1978, after twenty years in prison, and after Mao’s
21   death, the CPC reinstated Li Rui’s membership. Li Rui then became the vice director of the
22   Organization Department of the Communist Party, and later, as a vice minister of the Ministry of
23   Water Conservation, opposed the planning and construction of the Yangtze Three Gorges Dam.
24            15.        Thereafter, Li Rui remained a vocal critic of the CPC’s leaders and its policies. In
25   1989, he wrote the book The Veritable Records of the Lushan Conference, which disputed the CPC’s
26   account of the famine that resulted from the Great Leap Forward. After publishing an open letter to
27   Hu Jintao in 2002, in which he advocated for reforming the CPC, the CPC’s Propaganda Department
28   banned Li Rui from being published in the media. Until 2016, Li Rui was the head of the Chinese
                                                    -3-
                                                                                                    COMPLAINT
     4833-4882-0887.v5                                                                                 Case No:
                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 4 of 21



 1   journal China Through the Ages, which discussed politically sensitive episodes of Chinese history,

 2   including topics about which the CPC had restricted coverage.
 3                                                THE DONATION
 4            16.        On information and belief, Li Rui created personal diaries from at least 1938 to 2018
 5   (the “Diaries”).
 6            17.        On information and belief, Li Rui also maintained letters, photographs, and other
 7   materials from 1938 to 2018 (the physical copies of these materials and the Diaries, exclusive of the
 8   intellectual property rights to these materials, are referred to collectively as the “Donation”). The
 9   contents of the Donation are identified in Exhibit A, attached hereto.
10            18.        Li Rui visited Stanford and Hoover from February 15, 1989 to February 17, 1989.
11   Upon Li Rui’s visit to Hoover, Hoover’s deputy East Asian curator, Mark Tam, and Chinese
12   librarian, Chang Fu-mei, showcased some of Hoover’s historical treasures for Li Rui, including rare
13   CPC publications from the 1930s and 1940s, the first issue of Liberation Daily, the personal papers
14   of Nym Wales and T. V. Soong, and CPC publications from the Yan’an era (1937–45).
15            19.        In an interview dated October 19, 2013, Li Rui praised Hoover, particularly its
16   modern China Collection, including the diaries of Chiang Kai-shek and the May Fourth Movement
17   and Cultural Revolution materials.
18            20.        On information and belief, due to Hoover’s reputation for its holdings of twentieth
19   century Chinese historical materials, Li Rui gave the Donation to his daughter, Li Nanyang,
20   beginning around early 2014, for the purpose of transferring ownership of the Donation to Stanford.
21   On information and belief, Li Rui instructed Li Nanyang to take the Donation from China to the
22   United States and to make a permanent gift of the Donation to Stanford, to be owned by Hoover.
23            21.        Between March 3, 2014, and July 31, 2018, Li Nanyang gave the Donation to
24   Stanford.
25            22.        Between March 3, 2014, and February 13, 2019—before Li Rui’s death—Li Nanyang
26   executed agreements transferring ownership of the Donation to Stanford.
27            23.        On information and belief, Li Nanyang last departed from China on November 14,
28   2018, three months before Li Rui’s death on February 16, 2019.
                                                    -4-
                                                                                                  COMPLAINT
     4833-4882-0887.v5                                                                               Case No:
                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 5 of 21



 1             24.       The Donation is located in the Herbert Hoover Memorial Building at Stanford and

 2   has been located there since Li Nanyang transferred possession of the Donation to Stanford.
 3             25.       On information and belief, Li Rui was married to Defendant Zhang Yuzhen at the
 4   time of his death on February 16, 2019.
 5             26.       On information and belief, Li Rui died intestate.
 6             27.       By letter dated April 5, 2019, Zhang Yuzhen’s attorney, Zhang Jinpeng, informed
 7   Stanford that Zhang Yuzhen filed an inheritance lawsuit against Li Nanyang on April 2, 2019,
 8   claiming ownership of the Donation, in the Xicheng District People’s Court of Beijing of the
 9   People’s Republic of China (the “Beijing Lawsuit”). A true and correct copy of that letter is attached
10   hereto as Exhibit B.
11             28.       By letter dated April 20, 2019, counsel for Stanford responded to Zhang Jinpeng,
12   clarifying that, because Li Rui gave the Donation to Stanford during Li Rui’s lifetime, the Donation
13   is not part of Li Rui’s estate; thus the Donation is not properly the subject of the Beijing Lawsuit. A
14   true and correct copy of that letter is attached hereto as Exhibit C.
15                                                   THE PARTIES
16             29.       Stanford’s principal place of business is Stanford, California.
17             30.       On information and belief, Zhang Yuzhen is a resident of the People’s Republic of
18   China and is the widow of Li Rui.
19             31.       On information and belief, Li Rui had three children: Li Nanyang, Fan Miao, and
20   Fan Mao. Neither Li Nanyang nor Fan Mao have asserted an interest in the Donation.
21             32.       On information and belief, Fan Miao is a resident of the People’s Republic of China
22   and is Li Rui’s son (Zhang Yuzhen and Fan Miao are hereinafter referred to collectively as
23   “Defendants”).
24             33.       On information and belief, persons unknown, claiming any legal or equitable right,
25   title, estate, lien, or interest in the property described in the complaint adverse to plaintiff’s title, or
26   any cloud upon plaintiff’s title thereto are residents of the People’s Republic of China or of foreign
27   states.
28   ///
                                                           -5-
                                                                                                     COMPLAINT
     4833-4882-0887.v5                                                                                  Case No:
                 Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 6 of 21



 1                                          JURISDICTION AND VENUE

 2            34.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §
 3   1332(a)(2) based on diversity of citizenship. As alleged above, Stanford resides in California for
 4   purposes of diversity. Upon information and belief, Defendants are residents of the People’s
 5   Republic of China. Jurisdiction is also proper under 28 U.S.C. § 1332(b), as the Donation is valued
 6   at over $75,000.
 7            35.        Venue is proper in this district under 28 U.S.C. § 1391, as the property in question,
 8   the Donation, is located at Stanford University in Stanford, California, which is located in this
 9   District.
10                                           FIRST CAUSE OF ACTION
11                           (Quiet Title Under Cal. Code Civ. Proc. §§ 760.010 et seq.)
12            36.        Stanford repeats the allegations in paragraphs 1 through 35 and incorporates them by
13   reference as if fully set forth herein.
14            37.        Stanford seeks to quiet title against the claims of Defendants as to any other right,
15   estate, lien, or interest whatsoever in and to the Donation. Specifically, Stanford seeks an order that
16   Stanford’s interest is the only legal or beneficial interest in title to the Donation, and that the claims
17   of any of the Defendants are without basis.
18            38.        The claims of the Defendants, and each of them, are without any right whatsoever,
19   and such Defendants have no right, title, estate, lien, or interest whatsoever in the Donation or any
20   part thereof.
21            39.        Stanford seeks to quiet title as of the dates that possession of the Donation was
22   transferred to Stanford. Title vests in Stanford as of those dates in order to establish that the
23   Donation is not included in Li Rui’s estate and is therefore not properly the subject of the Beijing
24   Lawsuit.
25   ///
26   ///
27   ///
28   ///
                                                            -6-
                                                                                                    COMPLAINT
     4833-4882-0887.v5                                                                                 Case No:
                Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 7 of 21



 1            WHEREFORE, Stanford prays for judgment as follows:

 2            1.         For a declaration that Stanford’s interest is the only legal or beneficial interest in title
 3   to the Donation, and that the claims of Defendants are without basis;
 4            2.         For costs of suit herein incurred; and
 5            3.         For such other and further relief as the Court may deem just and proper.
 6
 7
      Dated: May 24, 2019                                  MARK D. LITVACK
 8                                                         MICHAEL R. KREINER
                                                           PILLSBURY WINTHROP SHAW PITTMAN LLP
 9
10                                                                 /S/ MARK D. LITVACK
                                                   By:                      MARK D. LITVACK
11
12                                                         Attorneys for Plaintiff THE BOARD OF
                                                           TRUSTEES OF THE LELAND STANFORD
13                                                         JUNIOR UNIVERSITY

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             -7-
                                                                                                        COMPLAINT
     4833-4882-0887.v5                                                                                     Case No:
Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 8 of 21




          EXHIBIT A
                                                                              Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 9 of 21


DATE RECEIVED   BOX NO.   FOLDER NO.   ITEM NO.   ITEM DESCRIPTION                                                       ITEM DESCRIPTION (CHINESE)            CREATOR(S) ROMANIZED           CREATOR(S) CHINESE     DATE(S)
03/03/2014      1         1-16         1-77       Volume 1: Correspondence from Li Rui to Fan Yuanzhen                   第一本: 李锐写给范元甄信            Li Rui                                        李锐                 1939-1942
03/03/2014      1         17-32        1-77       Volume 2: Correspondence from Li Rui to Fan Yuanzhen                   第二本: 李锐写给范元甄信            Li Rui                                        李锐                 1942-1946
03/03/2014      2         1-16         1-77       Volume 3: Correspondence from Li Rui to Fan Yuanzhen                   第三本: 李锐写给范元甄信            Li Rui                                        李锐                 1946
03/03/2014      2         17-32        1-77       Volume 4: Correspondence from Li Rui to Fan Yuanzhen                   第四本: 李锐写给范元甄信            Li Rui                                        李锐                 1946-1947
03/03/2014      3         1-16         1-75       Volume 5: Correspondence from Li Rui to Fan Yuanzhen                   第五本: 李锐写给范元甄信            Li Rui                                        李锐                 1947
03/03/2014      3         17-34        1-86       Volume 6: Correspondence from Li Rui to Fan Yuanzhen                   第六本: 李锐写给范元甄信            Li Rui                                        李锐                 1947-1949
03/03/2014      4         1-16         1-76       Volume 7: Correspondence from Li Rui to Fan Yuanzhen                   第七本: 李锐写给范元甄信            Li Rui                                        李锐                 1949-1952
03/03/2014      4         17-32        1-76       Volume 8: Correspondence from Li Rui to Fan Yuanzhen                   第八本: 李锐写给范元甄信            Li Rui                                        李锐                 1952
03/03/2014      5         1-16         1-76       Volume 9: Correspondence from Li Rui to Fan Yuanzhen                   第九本: 李锐写给范元甄信            Li Rui                                        李锐                 1952
03/03/2014      5         17-32        1-77       Volume 10: Correspondence from Li Rui to Fan Yuanzhen                  第十本: 李锐写给范元甄信            Li Rui                                        李锐                 1952-1953
03/03/2014      6         1-16         1-77       Volume 11: Correspondence from Li Rui to Fan Yuanzhen                  第十一本: 李锐写给范元甄信           Li Rui                                        李锐                 1954-1957
03/03/2014      6         17-32        1-77       Volume 12: Correspondence from Li Rui to Fan Yuanzhen                  第十二本: 李锐写给范元甄信           Li Rui                                        李锐                 1957-1960
03/03/2014      7         1-16         1-74       Volume 1: Correspondence from Fan Yuanzhen to Li Rui                   第一本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1939-1941
03/03/2014      7         17-32        1-77       Volume 2: Correspondence from Fan Yuanzhen to Li Rui                   第二本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1941-1942
03/03/2014      8         1-16         1-77       Volume 3: Correspondence from Fan Yuanzhen to Li Rui                   第三本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1942-1946
03/03/2014      8         17-32        1-77       Volume 4: Correspondence from Fan Yuanzhen to Li Rui                   第四本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1946-1947
03/03/2014      9         1-16         1-75       Volume 5: Correspondence from Fan Yuanzhen to Li Rui                   第五本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1947
03/03/2014      9         17-32        1-77       Volume 6: Correspondence from Fan Yuanzhen to Li Rui                   第六本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1947-1950
03/03/2014      10        1-16         1-75       Volume 7: Correspondence from Fan Yuanzhen to Li Rui                   第七本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1950-1952
03/03/2014      10        17-24        1-35       Volume 8: Correspondence from Fan Yuanzhen to Li Rui                   第八本: 范元甄写给李锐信            Fan Yuanzhen                                  范元甄                1952-1959
03/03/2014      11        1                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1938
03/03/2014      11        2                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1939-1940
03/03/2014      11        3                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1940
03/03/2014      11        4                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1941
03/03/2014      11        5                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1942-1943
03/03/2014      11        6                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1943-1944
03/03/2014      11        7                       Fan Yuanzhen Diary                                                     范元甄日记                    Fan Yuanzhen                                  范元甄                1947
03/03/2014      11        8                       Li Rui Diary                                                           李锐日记                     Li Rui                                        李锐                 1948
03/03/2014      11        9                       Fan Yuanzhen & Li Rui Diary                                            范元甄， 李锐合记日记              Fan Yuanzhen; Li Rui                          范元甄; 李锐            1951-1952
05/12/2014      11        10                                                               （
                                                  Li Rui's Gentian Violet Poems, Marx Book includes donor notes)         李锐秦城监狱龙胆紫诗 （马克思书）        Li Rui                                        李锐                 1973-1975

05/12/2014      11        11                      Li Rui's Notebook, Lushan Conference minutes                           李锐1959年庐山会议原始记录本         Li Rui                                        李锐                 07/03/1959-
05/12/2014      12        1                       Li Rui's Gentian Violet Poems, Lenin Book                              李锐秦城监狱龙胆紫诗 （列宁书）         Li Rui                                        李锐                 1973-1975
05/12/2014      12        2            1-151      Volume 1: Li Rui Family Correspondence (Letters sent to Li Wanhua,     李锐和家庭成员通信 (给李琬华， 李英华，    Li Rui                                        李锐                 1975-1977
                                                  Li Yinghua, Wang Tiezheng, Wei Ni, Qian Zhengying, Chen Yun, Ye        王铁铮，伟妮， 钱正英，
                                                  Jianying, Liu Zuchun)                                                  陈云，叶剑英、华国锋、唐亦安、刘祖春）
05/12/2014      13        1            1-141                                               （
                                                  Volume 2: Li Rui Family Correspondence Letters sent to/from Li         李锐和家庭成员通信 (李琬华， 李英华，     Li Rui; Li Wanghua, Li Yinghua; Tang          李锐; 李琬华; 李英华; 唐家桢; 1976-1978
                                                  Rui, Li Yinghua, Li Wanghua, Li Nanyang, Tang Jiazhen, Ba Tizhong)     李南央，唐家桢，巴悌忠、胡耀邦、华国锋、叶剑 Jiazhen; Ba Tizhong; Li Nanyang                 巴悌忠;李南央
                                                                                                                         英、新华社、唐家桢、巴悌忠、唐亦安、李葆华、
                                                                                                                         赵守一、刘澜波、汪东兴）
05/12/2014      13        2            1-150      Volume 3: Li Rui Family Correspondence (Letters sent to/from Ba        李锐和家庭成员通信 ( 巴悌忠,         Li Rui; Li Yinghua; Tang Jiazhen; Ba Tizhong; 李锐；李琬华；李英华；唐家 1978
                                                  Tiezhong, Li Nanyang, Li Rui, Li Yinghua, Hu Yaobang, Li Shu, Zheng    李南央，李锐，李英华，唐家桢，巴悌忠, 胡耀邦, Li Nanyang; Tang Yi'an                        桢；巴悌忠;李南央; 唐亦安
                                                                      ，
                                                  Baike, Tang Jiazhen Tang Yi'an)                                        唐亦安、王兰江、张众吼、黎澍、郑伯克）
05/12/2014      13        3            1-140      Volume 4: Li Rui Family Correspondence (Letters sent to/from Li Rui,   李锐和家庭成员通信 (李锐， 唐亦安， 李英华， Li Rui; Li Yinghua; Zheng Baike; Wang         李锐； 李英华；郑伯克， 1978-1988
                                                  Tang Yi'an, Li Yinghua, Li Nanyang, Ba Tiezhong, Zheng Baike, Wang     李琬华， 李南央，巴铁悌忠，郑伯克， 陈云， Lanjiang; Li Wanhua; Li Nanyang                 王兰江； 李琬华， 李南央
                                                  Lanjiang, Li Shu, Li Wanghua, Chen Yun, Peng Jian)                     彭健、胡耀邦、黎澍、王兰江、李锐反党集团平反
                                                                                                                         决定)
12/05/2014      13        4                       Li Rui Diary (Soviet Union visit)                                      李锐日记                     Li Rui                                        李锐                 12/1953-03/1954
06/01/2015      13        5                       Li Rui Diary                                                           李锐日记                     Li Rui                                        李锐                 2010
                                                     Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 10 of 21


06/01/2015   14   1         Li Rui Diary                                                         李锐日记                        Li Rui   李锐   2011
06/01/2015   14   2         Li Rui Diary                                                         李锐日记                        Li Rui   李锐   2012
06/01/2015   14   3         Li Rui Meeting Minutes Criticizing and denouncing Li Rui             批斗李锐大会记录本                   Li Rui   李锐   09/05/1959-
06/01/2015   14   4.1       Fan Yuanzhen Minutes, Transcript of Yang Shangkun's talk, a          范元甄手抄记录                                   1/31/1945
                            summary of the discussion in the meeting of the Department under “   一九四五年一月三十一日中直学委会对大会讨论
                            CPC Study Committee                                                  的总结 。 杨尚昆同志讲”
06/01/2015   14   4.2-4.6                                                                        李锐 “对康生造谣的辩诬信”草稿
                            The draft of a letter that Li Rui wrote for defending himself against a                          Li Rui   李锐   8/10/1959
                            rumor that Kang Sheng spread in 1959 Lushan Conference smearing
                            Li Rui's reputation
06/01/2015   14   4.7       Note from Xu Teli to Li Rui                                          徐特立致李锐便条                                  08/02/194   ？
06/01/2015   14   4.8       Note from Chen Yun to Li Rui                                         陈云致李锐便条                                   3/12/1982
06/01/2015   14   4.9       Note from General Xiao Ke to Li Rui                                  蕭克致李锐便条                                   12/12/1997
06/01/2015   14   4.10      Note from General Zhang Aiping to Li Rui                             張愛萍致李锐一封短信                                8/12/1999
06/01/2015   14   5         Li Rui Talk                                                          國家機關討論歷史決議草稿簡報:                           11/7/1980
                                                                                                 李锐同志談廬山會議
06/01/2015   14   6         Li Rui transcription                                                 关于庐山会议两次常委会记录的说明                          12/1986
06/01/2015   14   7         Chen Youqun Speech                                                   陈友群发言中直机关讨论历史决议草稿简报第五组                    11/17/1980
                                                                                                 第三十三号
06/01/2015   14   8         Speeches Collection, Criticizing & Disputes with Li Rui              批判斗争李锐反党集团发选编                             02/1960
06/01/2015   14   9         Copy of Doc. ZZZ (2000) No. 28 Submit Report to Bo Yibo and Hu       送薄一波并胡锦涛关于式出版《中国共产党组织史                    7/3/2000
                            Jintao                                                               资料》中央卷的请示报告 中组字【2000】28号
06/01/2015   14   10        Copy of letter that Li Rui wrote to Zhao Ziyang & Deng Xiaoping      李锐至赵紫阳并邓小平关于对邓力群任总书记的信                    7/10/1987

04/05/2017   14   11        Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1946-1947
04/05/2017   15   1         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   09/1948-01/1949
04/05/2017   15   2         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   12/19/1950-
04/05/2017   15   3         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   11/01/1952-
04/05/2017   15   4         Li Rui Diary and Poems                                               李锐日记                     Li Rui      李锐   02/07/1960-2/21/1960
04/05/2017   15   5         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   02/24/1960-
04/05/2017   16   1         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   03/01/1964-
04/05/2017   16   2         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   06/17/1965-
04/05/2017   16   3         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   05/24/1966-
04/05/2017   16   4         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   01/01/1967-
04/05/2017   16   5         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   01/01/1977-
04/05/2017   16   6         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   12/27/1981-
04/05/2017   16   7         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   12/18/1982-
04/05/2017   17   1         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   08/08/1983-
04/05/2017   17   2         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   03/01/1984-
04/05/2017   17   3         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   08/11/1984-
04/05/2017   17   4         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   01/01/1985-
04/05/2017   17   5         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   08/26/1985-
04/05/2017   17   6         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   04/12/1986-
04/05/2017   18   1         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   01/1987-09/27/1987
04/05/2017   18   2         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   09/28/1987-
04/05/2017   18   3         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   09/26/1988-
04/05/2017   18   4         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1990
04/05/2017   18   5         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1991
04/05/2017   19   1         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1992
04/05/2017   19   2         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1993
04/05/2017   19   3         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   03/21/1993-
04/05/2017   19   4         Li Rui Diary                                                         李锐日记                     Li Rui      李锐   1994
                                              Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 11 of 21


04/05/2017   19   5   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    1995
04/05/2017   19   6   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    1996
04/05/2017   20   1   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    1997
04/05/2017   20   2   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    1998
04/05/2017   20   3   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    1999
04/05/2017   20   4   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2000
04/05/2017   21   1   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2001
04/05/2017   21   2   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    01/2002-08/2002
04/05/2017   21   3   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    09/2002-04/2003
04/05/2017   21   4   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    05/2003-12/2003
07/30/2018   21   5   Li Rui Notebook                                                    李锐笔记帐                      Li Rui       李锐    1946-1947
07/30/2018   21   6   Li Rui Notebook: Meeting Minutes                                   李锐记录本：三月会议                 Li Rui       李锐    03/1948
07/30/2018   22   1   Li Rui Notebook: Miscellaneous                                     李锐笔记帐： 杂记                  Li Rui       李锐    1948-1949
07/30/2018   22   2   Li Rui Notebook: Changsha                                          李锐笔记本： 长沙                  Li Rui       李锐    09/1949
07/30/2018   22   3   Li Rui Notebook: Hunan Provincial Party Committee (Volume 1)       李锐笔记本（1）                   Li Rui       李锐    1950-1951
07/30/2018   22   4   Li Rui Notebook: Hunan Provincial Party Committee (Volume 2)       李锐笔记本（2）                   Li Rui       李锐    1950-1951
07/30/2018   22   5   Li Rui Notebook: Art                                               李锐艺术笔记本                    Li Rui       李锐    1956-1958
07/30/2018   22   6   Li Rui Notebook: Important Talks                                   李锐重要报告记录本                  Li Rui       李锐    1962-1966
07/30/2018   22   7   Li Rui Notebook: Organization Department of the CPC Central        李锐中组部工作笔记（3）               Li Rui       李锐    10/1982-12/1982
                      Committee (3)
07/30/2018   22   8   Li Rui Notebook: Organization Department of the CPC Central        李锐中组部工作笔记（4）               Li Rui       李锐    12/20/1982
                      Committee (4)
07/30/2018   23   1   Li Rui Notebook: Organization Department of the CPC Central        李锐中组部工作笔记（5）               Li Rui       李锐    04/1983-05/1983
                      Committee (5)
07/30/2018   23   2   Li Rui Notebook: Organization Department of the CPC Central        李锐中组部记录本                   Li Rui       李锐    07/1983
                      Committee
07/30/2018   23   3   Li Rui Notebook: Work of Instruction Group (1)                     李锐 三梯队工作本（1）               Li Rui       李锐    10/1983-02/09/1984
07/30/2018   23   4   Li Rui Notebook: Organization Department of the CPC Central        李锐 中组部工作本                  Li Rui       李锐    01/1984-08/1984
                      Committee
07/30/2018   23   5   Li Rui Notebook: Discussion Minutes for Editing and Reviewing      李锐 笔记铺                     Li Rui       李锐    04/1994
                      History Material of CPC Organization
07/31/2018   23   6   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    01/01-1948-
07/31/2018   23   7   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2013
07/31/2018   23   8   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2014
07/31/2018   24   1   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2015
07/31/2018   24   2   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2016
07/31/2018   24   3   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2017
07/31/2018   24   4   Li Rui Diary                                                       李锐日记                       Li Rui       李锐    2018
07/31/2018   24   5   Li Rui Resume Sheet, 1950                                          李锐履历表                                         1950

03/21/2014   25   1   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and   影印本：父母昨日书： 李锐， 范元甄         Li Nanyang   李南央
                      Letters, 1938-1960, Vol. 1                                         1938年–1960年通信， 日记集 （第一册）
03/21/2014   25   2   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and   影印本：父母昨日书： 李锐， 范元甄         Li Nanyang   李南央
                      Letters, 1938-1960, Vol. 2                                         1938年–1960年通信， 日记集 （第二册）
03/21/2014   25   3   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and   影印本：父母昨日书： 李锐， 范元甄         Li Nanyang   李南央
                      Letters, 1938-1960, Vol. 3                                         1938年–1960年通信， 日记集 （第三册）
03/21/2014   25   4   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and   影印本：父母昨日书： 李锐， 范元甄         Li Nanyang   李南央
                      Letters, 1938-1960 Vol. 4                                          1938年–1960年通信， 日记集 （第四册）
03/21/2014   26   1   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and   影印本：父母昨日书： 李锐， 范元甄         Li Nanyang   李南央
                      Letters, 1938-1960, Vol. 5                                         1938年–1960年通信， 日记集 （第五册）
                                               Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 12 of 21


03/21/2014   26   2   Bound photographic reprints: Li Rui and Fan Yuanzhen Diaries and      影印本：父母昨日书： 李锐， 范元甄                  Li Nanyang   李南央
                      Letters, 1938-1960, Vol. 6                                          1938年–1960年通信， 日记集 （第六册）
05/12/2014   26   3   Book: Long Dan Zi Ji (published by Macau Scholars Publishing)         龙胆紫集                                Li Rui       李锐    2005
05/12/2014   26   4   Book: Fu Mu Zuo Ri Shu: Li Rui, Fan Yuanzhen 1938 nian - 1960 Nian    父母昨日書 : 李銳, 范元甄1938年-1960年通信,       Li Nanyang   李南央   2005
                      Tong Xin, Ri Ji Ji , Vol. 1                                           日記集 (上）
05/12/2014   26   5   Book: Fu Mu Zuo Ri Shu: Li Rui, Fan Yuanzhen 1938 nian - 1960 Nian    父母昨日書 : 李銳, 范元甄1938年-1960年通信,       Li Nanyang   李南央   2005
                      Tong Xin, Ri Ji Ji , Vol. 2                                           日記集 (下）
05/12/2014   27   1   Bound photographic reprints: Li Riu's Prison Poems Writing With       影印本：李锐秦城监狱龙胆紫诗 （列宁书）                Li Nanyang   李南央
                      Gentian, Vol. 1
05/12/2014   27   2   Bound photographic reprints: Li Riu's Prison Poems Writing With       影印本：李锐秦城监狱龙胆紫诗 （马克思书）               Li Nanyang   李南央
                      Gentian, Vol. 2
05/12/2014   27   3   Bound photographic reprints: Li Riu & Relatives Letters, 1975-1979,   影印本：李锐1975-1979年家信集 (1)             Li Nanyang   李南央
                      Vol. 1
05/12/2014   27   4   Bound photographic reprints: Li Riu & Relatives Letters, 1975-1979,   影印本：李锐1975-1979年家信集 (2)             Li Nanyang   李南央
                      Vol. 2
12/05/2014   28   1   Bound photographic reprints: Li Rui Diary, 1946-1947, Vol. 1          影印本：李锐日记 , 1946-1947 (1)            Li Nanyang   李南央
12/05/2014   28   2   Bound photographic reprints: Li Rui Diary, 1948-1949, Vol. 2          影印本：李锐日记, 1948-1949 (2)             Li Nanyang   李南央
12/05/2014   28   3   Bound photographic reprints: Li Rui Diary, 1950-10/1952, Vol. 3       影印本：李锐日记, 1950-10/1952 (3)          Li Nanyang   李南央
12/05/2014   28   4   Bound photographic reprints: Li Rui Diary, 11/1952-1957, Vol. 4       影印本：李锐日记, 11/1952-1957 (4)          Li Nanyang   李南央
12/05/2014   28   5   Bound photographic reprints: Li Rui Diary, 02/1960-1964, Vol. 5       影印本：李锐日记, 02/1960-1964 (5)          Li Nanyang   李南央
12/05/2014   28   6   Bound photographic reprints: Li Rui Diary, 02/1969; Poems, 1959-      影印本：李锐日记 (6)                        Li Nanyang   李南央
                      1964, Vol. 6
12/05/2014   29   1   Bound photographic reprints: Li Rui Diary, 03/1964-06/1965, Vol. 7    影印本：李锐日记, 03/1964-06/1965 (7)       Li Nanyang   李南央
12/05/2014   29   2   Bound photographic reprints: Li Rui Diary, 1965-66; 1975-76, Vol. 8   影印本：李锐日记, 1965-66; 1975-76 (8)      Li Nanyang   李南央
12/05/2014   29   3   Bound photographic reprints: Li Rui Diary, 01/1967- 11/1967, Vol. 9   影印本：李锐日记, 01/1967- 11/1967 (9)      Li Nanyang   李南央
12/05/2014   29   4   Bound photographic reprints: Li Rui Diary, 1/1977-1/1979, Vol. 10     影印本：李锐日记, 1/1977-1/1979 (10)        Li Nanyang   李南央
06/01/2015   29   5   Bound photographic reprints: Li Rui Diary, 12/1981-12/1982, Vol. 11   影印本：李锐日记, 1981.12 - 1982.12 (11)    Li Nanyang   李南央
06/01/2015   29   6   Bound photographic reprints: Li Rui Diary, 12/1982-08/1983, Vol. 12   影印本：李锐日记, 1982.12 - 1983.8 (12)     Li Nanyang   李南央
06/01/2015   30   1   Bound photographic reprints: Li Rui Diary, 08/1983-02/1984, Vol. 13   影印本：李锐日记,08/1983-02/1984 (13)       Li Nanyang   李南央
06/01/2015   30   2   Bound photographic reprints: Li Rui Diary, 03/1984-08/1984, Vol. 14   影印本：李锐日记, 03/1984-08/1984 (14)      Li Nanyang   李南央
06/01/2015   30   3   Bound photographic reprints: Li Rui Diary, 08/1984-12/1984, Vol. 15   影印本：李锐日记, 08/1984-12/1984 (15)      Li Nanyang   李南央
12/09/2015   30   4   Bound photographic reprints: Li Rui Diary, 01/1985-08/1985, Vol. 16   影印本：李锐日记, 01/1985-08/1985 (16)      Li Nanyang   李南央
12/09/2015   30   5   Bound photographic reprints: Li Rui Diary, 08/1985-04/1986, Vol. 17   影印本：李锐日记, 08/1985-04/11/1986 (17)   Li Nanyang   李南央
12/09/2015   30   6   Bound photographic reprints: Li Rui Diary, 04/1986-12/1986, Vol. 18   影印本：李锐日记, 04/1986-12/1986 (18)      Li Nanyang   李南央
12/09/2015   30   7   Bound photographic reprints: Li Rui Diary, 01/1987-09/1987, Vol. 19   影印本：李锐日记, 01/1987-09/1987 (19)      Li Nanyang   李南央
12/09/2015   31   1   Bound photographic reprints: Li Rui Diary, 09/1987-09/1988, Vol. 20   影印本：李锐日记, 09/1987-09/1988 (20)      Li Nanyang   李南央
12/09/2015   31   2   Bound photographic reprints: Li Rui Diary, 09/1988-12/1989, Vol. 21   影印本：李锐日记, 09/1988-12/1989 (21)      Li Nanyang   李南央
12/05/2016   31   3   Bound photographic reprints: Li Rui Diary, 1990, Vol. 22              影印本：李锐日记, 1990 (22)                 Li Nanyang   李南央
12/05/2016   31   4   Bound photographic reprints: Li Rui Diary, 1991, Vol. 23              影印本：李锐日记, 1991(23)                  Li Nanyang   李南央
                                                 Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 13 of 21


12/05/2016   31   5    Bound photographic reprints: Li Rui Diary, 01/1992-12/1992, Vol. 24          影印本：李锐日记, 01/1992-12/1992 (24) Li Nanyang   李南央
12/05/2016   32   1    Bound photographic reprints: Li Rui Diary, 01/1993-12/1993, Vol. 25          影印本：李锐日记, 01/1993-12/1993 (25) Li Nanyang   李南央
12/05/2016   32   2    Bound photographic reprints: Li Rui Diary, 1994, Vol. 26                     影印本：李锐日记, 1994 (26)            Li Nanyang   李南央
06/07/2016   32   3    Bound photographic reprints: Lu Rui 1959 Lushan Meeting Minutes,             影印本：李锐保存的庐山会议记录和相关资料及其 Li Nanyang           李南央
                       Relevant Materials and Other Valuable Letters, Vol.1                         他历史信件 (1)
06/07/2016   32   4    Bound photographic reprints: Lu Rui 1959 Lushan Meeting Minutes,             影印本：李锐保存的庐山会议记录和相关资料及其 Li Nanyang           李南央
                       Relevant Materials and Other Valuable Letters, Vol.2                         他历史信件 (2)
08/04/2017   32   5    Bound photographic reprints: Li Rui Diary, 1995, Vol. 27                     影印本：李锐日记, 1995 (27)            Li Nanyang   李南央
08/04/2017   33   1    Bound photographic reprints: Li Rui Diary, 1996, Vol. 28                     影印本：李锐日记, 1996 (28)            Li Nanyang   李南央
08/04/2017   33   2    Bound photographic reprints: Li Rui Diary, 1997, Vol. 29                     影印本：李锐日记, 1997 (29)            Li Nanyang   李南央
08/04/2017   33   3    Bound photographic reprints: Li Rui Diary, 1998, Vol. 30                     影印本：李锐日记, 1998 (30)            Li Nanyang   李南央
08/04/2017   33   4    Bound photographic reprints: Li Rui Diary, 1999, Vol. 31                     影印本：李锐日记, 1999 (31)            Li Nanyang   李南央
12/07/2017   33   5    Bound photographic reprints: Li Rui Diary, 2000, Vol. 32                     影印本：李锐日记, 2000 (32)            Li Nanyang   李南央
12/07/2017   34   1    Bound photographic reprints: Li Rui Diary, 2001, Vol. 33                     影印本：李锐日记, 2001 (33)            Li Nanyang   李南央
12/07/2017   34   2    Bound photographic reprints: Li Rui Diary, 01/2002-08/2002, Vol. 34          影印本：李锐日记, 01/2002-08/2002 (34) Li Nanyang   李南央
12/07/2017   34   3    Bound photographic reprints: Li Rui Diary, 09/2002-04/2003, Vol. 35          影印本：李锐日记, 09/2002-04/2003 (35) Li Nanyang   李南央
12/07/2017   34   4    Bound photographic reprints: Li Rui Diary, 05/2003-12/2003, Vol. 36          影印本：李锐日记, 05/2003-12/2003 (36) Li Nanyang   李南央
07/31/2018   34   5    Bound photographic reprints: Li Rui Diary, 2004, Vol. 37                     影印本：李锐日记, 2004 (37)            Li Nanyang   李南央
07/31/2018   35   1    Bound photographic reprints: Li Rui Diary, 2005, Vol. 38                     影印本：李锐日记, 2005 (38)            Li Nanyang   李南央
07/31/2018   35   2    Bound photographic reprints: Li Rui Diary, 2006, Vol. 39                     影印本：李锐日记, 2006 (39)            Li Nanyang   李南央
07/31/2018   35   3    Bound photographic reprints: Li Rui Diary, 2007, Vol. 40                     影印本：李锐日记, 1995 (40)            Li Nanyang   李南央
07/31/2018   35   4    Bound photographic reprints: Li Rui Diary, 2008, Vol. 41                     影印本：李锐日记, 1995 (41)            Li Nanyang   李南央
07/31/2018   35   5    Bound photographic reprints: Li Rui Diary, 2009, Vol. 42                     影印本：李锐日记, 1995 (42)            Li Nanyang   李南央
03/03/2014   36   1    1 DVD: Li & Fan Letters                                                                                                        1939-1961
05/12/2014   36   2    2 DVDs: Li Rui's Poems in Gentian Violet in Jail 1973-1975; Li Rui &                                                           1973-1979
                       Relatives Letters 1975-1979
12/05/2014   36   3    2 DVDs: Li Rui Diary 1-1; Li Rui Diary 1-2                                                                                     1946-1979
06/01/2015   36   4    2 DVDs, 1 flash drive: 2-1 Transcription of Li Rui Diary 1982/12/27-                                                           1982-2014
                       1984/12 (Word files and PDF files); 2-2 Scanned images of Li Rui
                       Diary Vol. 14 to Vol. 15, 1984/3 to 1984/12
12/09/2015   36   5    4 DVDs: Li Rui Diary 4-1; Li Rui Diary 4-2; Li Rui Diary 4-3; Li Rui Diary                                                     1985-1989
                       4-4
12/05/2016   36   6    1 DVD: Scanned images of Li Rui Diary Vol. 22 to Vol. 26, 1990-1994                                                            1990-1994
                       (PDF files)
06/07/2016   36   7    1 DVD: Li Rui Lushan Materials
08/04/2017   36   8    1 DVD: Transcription of Li Rui Diary Vol. 27 to Vol. 31, 1995 (Word                                                            1995-1999
                       files and PDF files)
12/07/2017   36   9    1 DVD: Transcription of Diary Vol. 32 to Vol. 36, 2000-2003 (Word                                                              2000-2003
                       files and PDF files)
12/05/2016   36   10   1 DVD: Transciption of Li Rui Diary Vol. 22 to Vol. 26, 1990-1994                                                              2004-2009
                       (Word files and PDF files)
Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 14 of 21




          EXHIBIT B
  Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 15 of 21


                        Beijin

                                Lawyer's Letter
Dear Mr. / Ms. Laureen Schieron:
Ms. Zhang Yuzhen is Mr. Li Rui's wife and a legal heir to Mr. Li Rui's estate. Mr.
Li Rui died on February 16th, 2019. Mr. Li Rui's daughter, Ms. Li Nanyang,
disposed Mr. Li Rui's estate without the consent of other lawful heirs of Mr. Li
Rui, made a so-called donation to your organization, including Mr. Li Rui's
diaries and other letters and work notes, and expressed publicly that she
                                                                                             �
                                                                                                 a U AI    �
would consult with your organization and agree your organization to ma�                    �       �'ff.�
                                                                                               'fll/.
so-called disclosure, publicity, publication, release and distribution of Mr.
                                                                                           e> ,fe-
                                                                                       1


Rui's estate as mentioned above. For this matter, Ms. Zhang Yuzhen official! .,.,,,. '>-.._-:fc?
                                                                                 ,,-,>-
notified you by mail on March 20th, 2019, informing you that Mr. Li Rui's diaries .fl        "V :
                                                                                              7i
                                                                                                          _,
and other letters and work notes are not owned by Ms. Li Nanyang, Ms. Li
Nanyang has no right to donate and disclose the above-mentioned diaries and
other materials of Mr. Li Rui, and Mr. Li Rui publicly stated that his diaries shall
not be disclosed without his authorization. However, we have received no reply
from you. For this reason, Ms. Zhang Yuzhen entrusted us to represent her to
handle the case with full authority on March 31th, 2019. We have accepted the
entrustment of Ms. Zhang Yuzhen and assigned Lawyer Zhang Jinpeng to
handle the case with full authority.
After accepting the entrustment, Lawyer Zhang Jinpeng investigated and
verified the relevant evidence and materials, filed a succession dispute lawsuit
against Ms. Li Nanyang with Xicheng District People's Court of Beijing of the
People's Republic of China on behalf of Ms. Zhang Yuzhen on April 2nd,
2019, and asked your organization to return the above-mentioned diaries and
other letters and work notes of Mr. Li Rui. The Xicheng District People's Court
of Beijing of the People's Republic of China has officially accepted and filed a
case after examination, with the case number of (2019) J0102MC No. 17194.
In this regard, you are informed of the following in the Lawyer's Letter:
1. As Mr. Li Rui's wife, Ms. Zhang Yuzhen has the right to inherit Mr. Li Rui's
    estate; Ms. Li Nanyang has no right to dispose of Mr. Li Rui's estate
    without the consent of other legal heirs; the donation made by Ms. Li
    Nanyang to your organization is invalid;
Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 16 of 21
Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 17 of 21




          EXHIBIT C
        Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 18 of 21




Pillsbury Winthrop Shaw Pittman LLP
725 South Figueroa Street, Suite 2800 | Los Angeles, CA 90017-5406 | tel 213.488.7100 | fax 213.629.1033




                                                                                                         Mark D Litvack
                                                                                                   tel: +1.213.488.7545
                                                                                            mlitvack@pillsburylaw.com

April 20, 2019


Via Email to LimsTim134@protonmail.com

Mr. Zhang Jinpeng
Beijing Zhuodai Law Firm
LimsTim134@protonmail.com

          Re:       Your April 5 letter to Hoover

Dear Sir:

       By way of introduction, I and my firm represent The Board of Directors of the
Leland Stanford Junior University and the Hoover Institution on War, Revolution and
Peace (“Hoover”) regarding the letter you recently sent to Hoover on behalf of Mr. Li
Rui’s widow, Ms. Zhang Yuzhen. As explained below, your letter misstates certain
key facts, so we take this opportunity to properly correct the record so that you may
understand the true applicable facts to this situation.

Hoover Owns the Donation

        I believe the primary misstatement of fact in your letter dated April 5, 2019 is
your assertion that this is an inheritance dispute. Based on the facts, that is plainly
incorrect. Starting over four years ago, well in advance of his death, Mr. Li Rui
entrusted his daughter, Ms. Li Nanyang, with certain diaries, letters, photographs, and
other written materials (the “Donation”). Mr. Li Rui instructed Ms. Li Nanyang to
make a permanent gift of the Donation to Hoover, where the Donation would be
preserved and made available as part of Hoover’s archive, which is accessible to the
public, for research and review.

        Hoover was selected because its overall mission is, from its records, to recall
the voice of experience against the making of war, and by the study of these records
and their publication, to recall man's endeavors to make and preserve peace. Founded
in 1919, the Hoover Institution Library & Archives is dedicated to documenting war,
revolution, and peace in the twentieth and twenty-first centuries. With nearly one
million volumes and more than six thousand archival collections from 171 countries,



www.pillsburylaw.com                                                                                  4851-3896-0021.v1
        Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 19 of 21
Zhang Jinpeng
April 20, 2019
Page 2

Hoover supports a vibrant community of scholars and a broad public interested in the
meaning and role of history. Hoover’s many Chinese collections document political,
economic, and social developments during the revolution of 1911, the warlord period,
the civil war, and the post-1949 period. Holdings on pre-1949 Republican China,
including Nationalist government documents and Chinese Communist Party materials,
are particularly robust. Also available are accounts of non-Chinese public servants,
military officers, engineers, journalists, and scholars who shaped or witnessed
developments in China. Given this background, and consistent with her father’s
wishes, Ms. Li Nanyang properly transferred ownership and physical possession of the
Donation to Hoover during Mr. Li Rui’s lifetime. As such, the Donation is not a part
of Mr. Li Rui’s estate and is the property of Hoover.

        Furthermore, although you claim that Ms. Zhang Yuzhen is the rightful owner
of the Donation, and that Mr. Li Rui did not want the Donation made available to the
public, Ms. Zhang Yuzhen has not and cannot provide any evidence or rationale to
support her contentions, and she cannot reasonably do so because the evidence is that
Mr. Li Rui gave the Donation to Ms. Li Nanyang for the very purpose of transferring
ownership of the Donation to Hoover. Further, neither Ms. Zhang Yuzhen nor Mr. Li
Rui ever objected to the transfer during Mr. Li Rui’s lifetime. On the contrary, multiple
entries in Mr. Li Rui’s diaries evidence his direct intention to transfer the Donation to
Hoover through Ms. Li Nanyang and your client’s knowledge of this arrangement.

        Given Mr. Li Rui’s intent to transfer the Donation to Hoover, and pursuant to
the agreements between Ms. Li Nanyang and Hoover, it is clear that Hoover is now the
rightful owner of the Donation. This is particularly true as California law presumes
that the person in possession of personal property is that property’s owner. Cal. Evid.
Code § 637 (“The things which a person possesses are presumed to be owned by him.”);
see also Metropolitan Finance Corp. of Cal. v. Morf, 42 Cal. App. 2d 756, 760 (1941)
(citations omitted) (possession of personal property is prima facie evidence of
ownership).

       It is beyond dispute that Mr. Li Rui transferred ownership of the Donation
during his lifetime to Hoover, the Donation is not a part of Mr. Li Rui’s estate, and the
Donation is the property of Hoover.

        Furthermore, though my client has not been served, I understand that you may
have filed litigation consistent with the claims in your letter. Given the above, the
Donation is not properly the subject of any litigation consistent with your letter.
Hoover is within its legal rights to allow access to the Donation. Offering the Donation
for study and the purpose of knowledge discovery is the mission of the Hoover Library
& Archives. This offering does not violate any legal right of your client. Furthermore,
even in the event that a judgment is wrongfully entered in favor of Ms. Zhang Yuzhen
in Beijing, there are no laws in California that would require a court in California, where
the Donation lies and took place, to enforce a judgment entered by a court in the
People’s Republic of China (“PRC”) regarding the return of Hoover’s property.


www.pillsburylaw.com                                                         4851-3896-0021.v1
        Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 20 of 21
Zhang Jinpeng
April 20, 2019
Page 3

Accordingly, any judgment that Ms. Zhang Yuzhen might obtain in Beijing would be
unenforceable in the United States.

Rights Under China’s Laws of Intestate Succession

        There are further errors in your analysis, which I would like to briefly address.
Putting aside Hoover’s proper possession of the Donation, regarding the copyright
interests in the Donation, Ms. Li Nanyang is a joint owner of said copyright in the
Donation under China’s laws of intestate succession. Under the PRC’s laws of intestate
succession, the first order of the decedent’s heirs includes the decedent’s spouse,
children, and parents. Law of Succession of the People’s Republic of China, Chapter
II,    Art.    10,    available     at    http://www.npc.gov.cn/englishnpc/Law/2007-
12/13/content_1383956.htm. As a general rule, successors in the same order inherit in
equal shares. Id., Art. 13. Accordingly, Ms. Li Nanyang, Ms. Zhang Yuzhen, and Mr.
Li Rui’s son, would inherit equal shares of the copyright in the Donation giving Ms. Li
Nanyang the right to publish the Donation.

        Because the Donation is lawfully owned and possessed by Hoover as a result of
Mr. Li Rui’s and Ms. Li Nanyang’s gift during Mr. Li Rui’s lifetime, the Donation is
properly the property of Hoover and not a part of Mr. Li Rui’s estate, and is therefore
not accurately described in your letter. Similarly, Ms. Zhang Yuzhen cannot rightfully
prevail in any lawsuit in Beijing consistent with the misstatements of fact in your letter.
We therefore respectfully request that you voluntarily dismiss any such litigation.

         We look forward to your prompt reply.

                                        Sincerely,


                       __________/s/ Mark D. Litvack__________
                                    Mark D. Litvack
                                          of
                         Pillsbury Winthrop Shaw Pittman LLP




www.pillsburylaw.com                                                         4851-3896-0021.v1
Case 5:19-cv-02904 Document 1 Filed 05/24/19 Page 21 of 21
